TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00624-CR


John Harris, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014185, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due on April 11, 2002.  The time for filing
was twice extended on counsel's motion, the second extension being to June 12.  No brief has been
filed on appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. James B. Matthews, is ordered to file a brief in appellant's
behalf no later than July 19, 2002.  If counsel does not comply with this order, the district court may
be instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered July 5, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish